                                                                                         Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 1 of 16


                                                                                    1 Kevin A. Day (SBN 222560)
                                                                                      kday@alvardosmith.com
                                                                                    2 ALVARADOSMITH
                                                                                      1 MacArthur Place, Suite 200
                                                                                    3 Santa Ana, CA 92707
                                                                                      Phone:+1 713 852-6800
                                                                                    4 Fax: +1 714 852-6899

                                                                                    5 Raymond A. Cardozo (SBN 173263)
                                                                                      Email: rcardozo@reedsmith.com
                                                                                    6 REED SMITH LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    7 San Francisco, CA 94105-3659
                                                                                      Phone:+1 415 543 8700
                                                                                    8 Fax: +1 415 391 8269

                                                                                    9 Kasey J. Curtis (SBN 268173)
                                                                                      Email: kcurtis@reedsmith.com
                                                                                   10 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Los Angeles, CA 90071-1514
                                                                                      Telephone: +1 213 457 8000
                                                                                   12 Facsimile: +1 213 457 8080
REED SMITH LLP




                                                                                   13 Attorneys for Defendant SHELL PIPELINE
                                                                                      COMPANY
                                                                                   14

                                                                                   15                              UNITED STATES DISTRICT COURT

                                                                                   16                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                                                   17 C & C PROPERTIES, INC., a California               CASE NO.: 1:14-cv-01889-DAD-JLT
                                                                                      corporation; JEC PANAMA, LLC, a California
                                                                                   18 limited liability company; and WINGS WAY,          DEFENDANT SHELL PIPELINE
                                                                                                                                         COMPANY’S NOTICE OF MOTION AND
                                                                                      LLC, a Delaware limited liability company,         MOTION FOR JUDGMENT AS A
                                                                                   19
                                                                                                                                         MATTER OF LAW, OR IN THE
                                                                                   20                       Plaintiffs,                  ALTERNATIVE, NEW TRIAL ON
                                                                                                                                         LIABILITY; MEMORANDUM OF POINTS
                                                                                   21         vs.                                        AND AUTHORITIES IN SUPPORT
                                                                                                                                         THEREOF
                                                                                   22 SHELL PIPELINE COMPANY, a Delaware
                                                                                      limited partnership; ALON USA PARAMOUNT            Date:     August 20, 2019
                                                                                   23 PETROLEUM CORPORATION, a Delaware                  Time:     9:30 a.m.
                                                                                      corporation; and DOES 1 through 25, inclusive,     Place:    2500 Tulare Street, Courtroom 5
                                                                                   24                                                              Fresno, CA 93721
                                                                                                            Defendants.
                                                                                   25                                                    JUDGE: Hon. Dale A. Drozd
                                                                                                                                         MAG. JUDGE: Hon. Jennifer L. Thurston
                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                                        US_ACTIVE-147998752.8
                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                         Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 2 of 16


                                                                                    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                                    2          On August 20, 2019, at 9:30 a.m., in Courtroom 5 of the United States District Court for the

                                                                                    3 Eastern District of California, Robert E. Coyle U.S. Courthouse, located at 2500 Tulare Street,

                                                                                    4 Fresno, CA 93721, Defendant Shell Pipeline Company (“Shell”) will and hereby does move this

                                                                                    5 Court pursuant to Federal Rules of Civil Procedure 50 and 59 for judgment as a matter of law in its

                                                                                    6 favor and against Plaintiffs or, in the alternative, a new trial on liability on the grounds that

                                                                                    7 Plaintiffs’ trespass claim was deficient. This motion is based upon this notice of motion and motion,

                                                                                    8 the accompanying memorandum of points and authorities, the records and files in this action, the

                                                                                    9 declaration of Kevin Day, and such further evidence and argument as may be presented prior to or at

                                                                                   10 the hearing in this matter.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          Shell certifies that it has initiated and completed a meet-and-confer discussion with counsel

                                                                                   12 for all parties regarding their post-trial motions. All parties thoroughly discussed the substance of
REED SMITH LLP




                                                                                   13 their contemplated motions, potential resolution, and directing briefing to only those substantive

                                                                                   14 issues requiring resolution by the court. The parties determined that meet and confer efforts have

                                                                                   15 been exhausted.

                                                                                   16

                                                                                   17 DATED: July 15, 2019                            ALVARADOSMITH
                                                                                   18

                                                                                   19                                                 By: /s/ Kevin A. Day
                                                                                                                                          Kevin A. Day
                                                                                   20                                                     Attorneys for Defendant SHELL PIPELINE
                                                                                                                                          COMPANY
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                                                  US_ACTIVE-147998752.8
                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                           Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 3 of 16


                                                                                    1                                                  TABLE OF CONTENTS

                                                                                    2                                                                                                                                      Page

                                                                                    3 I.       INTRODUCTION ........................................................................................................... 1

                                                                                    4 II.      LEGAL STANDARD .................................................................................................... 2
                                                                                    5 III.     LEGAL ARGUMENT ................................................................................................... 2
                                                                                    6          A.       Shell Is Entitled To JMOL Because No Trespass Could Have
                                                                                                        Occurred Prior To The Resolution Of The Competing Claims Of
                                                                                    7                   Right................................................................................................................... 2
                                                                                    8          B.       Under The Inquiry Notice Standard That Governs A Claim Of Bona
                                                                                    9                   Fide Purchaser, The Undisputed Evidence Entitles Shell To JMOL ................ 4

                                                                                   10                   1.        The Governing Constructive Notice Standard Requires Only
                                                                                                                  Knowledge Of Facts Sufficient To Trigger An Inquiry ......................... 4
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                        2.        Even Viewed In The Light Most Favorable To Plaintiffs, The
                                                                                   12                             Undisputed Facts Establish That Plaintiffs Had Constructive
                                                                                                                  Notice As A Matter Of Law ................................................................... 6
REED SMITH LLP




                                                                                   13
                                                                                                        3.        Plaintiffs’ Bona Fide Purchaser Arguments Are Meritless .................... 9
                                                                                   14
                                                                                               C.       If The Court Does Not Grant JMOL, It Should Grant A New Trial
                                                                                   15                   On Liability ...................................................................................................... 10
                                                                                   16          D.       To The Extent Not Already Presented In This Motion, Shell
                                                                                                        Incorporates Alon’s Arguments On Liability .................................................. 11
                                                                                   17

                                                                                   18
                                                                                        IV.    CONCLUSION ............................................................................................................. 11

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                       –i–                                                    US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                           Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 4 of 16


                                                                                    1                                                     TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                       Page(s)
                                                                                    3 Cases

                                                                                    4 Amerco, Inc. v. Tullar,
                                                                                          182 Cal. App. 2d 336 (1960) ...........................................................................................................6
                                                                                    5
                                                                                      Bell v. Pleasant,
                                                                                    6
                                                                                          145 Cal. 410 (1904) .........................................................................................................................6
                                                                                    7
                                                                                      Escriba v. Foster Poultry Farms, Inc.,
                                                                                    8     743 F.3d 1236 (9th Cir. 2014) .........................................................................................................2

                                                                                    9 Experience Hendrix LLC v. Hendrixlicensing.com Ltd,
                                                                                         726 F.3d 829 (9th Cir. 2014) .....................................................................................................2, 10
                                                                                   10
                                                                                      Fallon v. Triangle Mgmt. Servs., Inc.,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                         169 Cal. App. 3d 1103 (1985) .........................................................................................................3
                                                                                   12
                                                                                      Hardesty v. Sacramento Metropolitan Air Quality Management District,
REED SMITH LLP




                                                                                   13    307 F. Supp. 3d 1010 (E.D. Cal. 2018)............................................................................................2

                                                                                   14 Johnson v. Cella,
                                                                                         122 Cal. App. 2d 72 (1953) .....................................................................................................4, 5, 9
                                                                                   15
                                                                                      Jones v. Harmon,
                                                                                   16    175 Cal. App. 2d 869 (1959) ...................................................................................................4, 5, 7
                                                                                   17
                                                                                      Pollard v. Rebman,
                                                                                   18    162 Cal. 633 (1912) .................................................................................................................2, 4, 5

                                                                                   19 Ralphs Grocery Co. v. Victory Consultants, Inc.,
                                                                                         17 Cal. App. 5th 245, 262 (2017) ....................................................................................................3
                                                                                   20
                                                                                      Rubio Cañon Land & Water Ass’n v. Everett,
                                                                                   21    154 Cal. 29 (1908) ...................................................................................................................4, 5, 7
                                                                                   22 Staples v. Hoefke,

                                                                                   23    189 Cal. App. 3d 1397 (1987) .........................................................................................................3

                                                                                   24 Taylor v. Ballard,
                                                                                         41 Cal. App. 232 (1919) ..........................................................................................................5, 7, 9
                                                                                   25
                                                                                      Union Oil Co. of California v. Terrible Herbst, Inc.,
                                                                                   26    331 F.3d 735 (9th Cir. 2003) .....................................................................................................2, 10
                                                                                   27 Zimmerman v. Young,

                                                                                   28    74 Cal. App. 2d 623 (1946) .........................................................................................................2, 4
                                                                                                                                              – ii –                                                        US_ACTIVE-147998752.8

                                                                                         DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                          IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                     THEREOF
                                                                                           Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 5 of 16


                                                                                    1 Statutes

                                                                                    2 Cal. Civ. Code § 1214 ............................................................................................................................2

                                                                                    3

                                                                                    4

                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                            – iii –                                                 US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                         Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 6 of 16


                                                                                    1                                        I.      INTRODUCTION

                                                                                    2          Throughout the approximately five years that this dispute has been pending, Plaintiffs’

                                                                                    3 claims centered on their assertion that Shell breached an easement agreement that permitted Shell to

                                                                                    4 run its pipeline across Plaintiffs’ property because Shell purportedly failed to comply with Plaintiffs’

                                                                                    5 requests to relocate or remove that pipeline. This liability theory assumed Shell’s easement

                                                                                    6 agreement remained in force after Plaintiffs acquired the land. After all, the request to relocate or

                                                                                    7 remove was made pursuant to the terms of the easement agreement.

                                                                                    8          At trial, Plaintiffs pivoted. They interjected the inconsistent and alternative theory that

                                                                                    9 Shell’s easement was extinguished when Plaintiffs purchased the property and, thus, Plaintiffs were

                                                                                   10 not subject to the easement agreement. This inconsistent theory rested on the contention that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Plaintiffs were bona fide purchasers for value who had taken the property without either actual or

                                                                                   12 constructive notice of Shell’s easement. This pivot resulted in two wholly inconsistent theories
REED SMITH LLP




                                                                                   13 getting submitted to the jury. And, in turn, it led to a verdict on Plaintiffs’ trespass claim based on a

                                                                                   14 bona fide purchaser theory, which is legally unsustainable. The Court should enter judgment as a

                                                                                   15 matter of law (“JMOL”), or in the alternative, grant a new trial on liability, for either or both of two

                                                                                   16 independent and equally dispositive reasons.

                                                                                   17          First, the trespass claim is fundamentally incompatible with the bona fide purchaser theory

                                                                                   18 on which Plaintiffs prevailed at trial. The law of trespass is reserved for encroachments that occur

                                                                                   19 without any claim of a right to be present. Yet, here, Shell had an easement. It was not until the jury

                                                                                   20 adjudicated Plaintiffs to be bona fide purchasers not subject to Shell’s easement that Shell’s presence

                                                                                   21 could possibly be deemed unlawful. By then, Shell had relocated its pipeline across the street.

                                                                                   22          Second, even when viewing the evidence in a light that is most favorable to the verdict,

                                                                                   23 Plaintiffs were on constructive notice of Shell’s easement as a matter of law. Before buying the

                                                                                   24 property, they concededly were provided with information that made clear Shell was operating its

                                                                                   25 pipeline on the subject land. Under controlling case law, that pre-closing knowledge placed them on

                                                                                   26 constructive notice and defeats their claimed status as bona fide purchaser. Plaintiffs’ arguments to

                                                                                   27

                                                                                   28
                                                                                                                                         –1–                                     US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                         Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 7 of 16


                                                                                    1 the contrary are based on an incorrect legal standard, not the well-established constructive notice

                                                                                    2 standard.

                                                                                    3          Accordingly, the Court should enter JMOL for Shell on Plaintiffs’ trespass claim, or in the

                                                                                    4 alternative, grant a new trial on liability.

                                                                                    5                                       II.      LEGAL STANDARD

                                                                                    6          “Federal Rule of Civil Procedure 50(b) governs renewed motions for judgment as a matter of

                                                                                    7 law . . . .” Hardesty v. Sacramento Metropolitan Air Quality Management District, 307 F. Supp. 3d

                                                                                    8 1010, 1022 (E.D. Cal. 2018). “A renewed motion for JMOL is properly granted ‘if the evidence,

                                                                                    9 construed in the light most favorable to the nonmoving party, permits only one reasonable

                                                                                   10 conclusion, and that conclusion is contrary to the jury’s verdict.’” Escriba v. Foster Poultry Farms,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Inc., 743 F.3d 1236, 1242 (9th Cir. 2014).

                                                                                   12          In addition to the power to grant judgment as a matter of law, a district court can grant a new
REED SMITH LLP




                                                                                   13 trial under Federal Rule of Civil Procedure 59(a) on the grounds the jury’s verdict is “against the

                                                                                   14 clear weight of the evidence.” Union Oil Co. of California v. Terrible Herbst, Inc., 331 F.3d 735,

                                                                                   15 742 (9th Cir. 2003). “Unlike with a Rule 50 determination, the district court, in considering a Rule

                                                                                   16 59 motion for new trial, is not required to view the trial evidence in the light most favorable to the

                                                                                   17 verdict.” Experience Hendrix LLC v. Hendrixlicensing.com Ltd, 726 F.3d 829, 842 (9th Cir. 2014).

                                                                                   18 “Instead, the district court can weigh the evidence and assess the credibility of the witnesses.” Id.

                                                                                   19                                       III.     LEGAL ARGUMENT

                                                                                   20 A.       Shell Is Entitled To JMOL Because No Trespass Could Have Occurred Prior To The
                                                                                               Resolution Of The Competing Claims Of Right
                                                                                   21

                                                                                   22          California law clearly recognizes that unrecorded easements create a valid and enforceable

                                                                                   23 interest in real property. Zimmerman v. Young, 74 Cal. App. 2d 623, 626-27 (1946). To be sure,

                                                                                   24 under the applicable recording statutes, an unrecorded easement is not enforceable against a bona

                                                                                   25 fide purchaser of the servient estate who records his title first. See Cal. Civ. Code § 1214; Pollard v.

                                                                                   26 Rebman, 162 Cal. 633, 634 (1912) (“But if the grantor of the easement, in such case, for a valuable

                                                                                   27 consideration, afterwards unconditionally conveys the servient tenement to another, who takes

                                                                                   28
                                                                                                                                        –2–                                     US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                         Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 8 of 16


                                                                                    1 without notice of the grant of the right of way, or of the use of the way, and with no knowledge of

                                                                                    2 facts sufficient to put him on inquiry concerning it, he will take the land free from the burden of the

                                                                                    3 easement”). But where there is a dispute about whether the buyer qualifies as a bona fide purchaser,

                                                                                    4 the holder of an unrecorded easement still is present on the property pursuant to a legally recognized

                                                                                    5 claim of right.

                                                                                    6          This is significant because the tort of trespass requires an “unlawful interference” with

                                                                                    7 possession of the property. Staples v. Hoefke, 189 Cal. App. 3d 1397, 1406 (1987). In other words,

                                                                                    8 the defendant’s lack of permission for its entry, is an essential element of a trespass claim. See

                                                                                    9 Ralphs Grocery Co. v. Victory Consultants, Inc., 17 Cal. App. 5th 245, 262 (2017). And, if the

                                                                                   10 defendant has a right to be present, by easement or otherwise, there can be no trespass. See id.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          In this case, Shell had an easement for its pipeline, albeit one that was unrecorded. (Trial Ex.

                                                                                   12 6.) At trial, Plaintiffs asserted that the easement could not be enforced against their property interest
REED SMITH LLP




                                                                                   13 because Plaintiffs took the property without notice of Shell’s interest. (Trial Tr. 1865-66.) That

                                                                                   14 contention established two competing claims of an interest in the land—Plaintiffs’ claim it was not

                                                                                   15 subject to Shell’s easement and Shell’s claim that Plaintiffs were subject to Shell’s easement. The

                                                                                   16 trial adjudicated the priority of the competing claims. The jury found in favor of Plaintiffs because it

                                                                                   17 concluded that Plaintiffs qualified as bona fide purchasers without notice. (Verdict Form at 1.)

                                                                                   18          But the jury’s finding that Plaintiffs were bona fide purchasers did not mean that Shell had

                                                                                   19 trespassed before that verdict was rendered—indeed, the verdict precluded such a finding. Until the

                                                                                   20 competing claims were adjudicated and Plaintiffs were found to have met their burden to prove bona

                                                                                   21 fide purchaser status, Shell could not be deemed to have trespassed because—until then—it had a

                                                                                   22 claim of right to be present. The principle that an interest is property is generally not void ab

                                                                                   23 initio—but rather continues in effect until it is declared invalid—underscores this conclusion.

                                                                                   24 Fallon v. Triangle Mgmt. Servs., Inc., 169 Cal. App. 3d 1103, 1106 (1985) (“Until a voidable deed is

                                                                                   25 declared void it is fully operative.”).

                                                                                   26          In sum: Shell’s easement was not declared void until the jury returned its bona fide

                                                                                   27 purchaser verdict. Thus, Shell could not have trespassed before the date of the verdict. And by that

                                                                                   28
                                                                                                                                         –3–                                    US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                            Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 9 of 16


                                                                                    1 date, Shell’s pipeline was no longer operating and had been removed. Shell, as a consequence, did

                                                                                    2 not commit a trespass as a matter of law, and the Court should grant JMOL in Shell’s favor.1

                                                                                    3 B.        Under The Inquiry Notice Standard That Governs A Claim Of Bona Fide Purchaser,
                                                                                                The Undisputed Evidence Entitles Shell To JMOL
                                                                                    4

                                                                                    5           Plaintiffs’ trespass claim rests on their contention that Shell’s easement to operate its pipeline

                                                                                    6 was extinguished when Plaintiffs acquired the property because they were bona fide purchasers who

                                                                                    7 lacked either actual or constructive notice of the easement. Plaintiffs’ bona fide purchaser theory

                                                                                    8 fails as a matter of law when the settled constructive notice standard is applied to the record

                                                                                    9 evidence and when viewed in a light most favorable to the verdict.

                                                                                   10           Under long settled California law, a purchaser has constructive notice if it is aware of facts
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 sufficient to place it upon inquiry of the need for further investigation. Once such inquiry is

                                                                                   12 triggered, the purchaser is charged with knowledge of all facts that a reasonably diligent
REED SMITH LLP




                                                                                   13 investigation could have discovered. As Shell explains below, the record here establishes that

                                                                                   14 Plaintiffs had, at minimum, constructive notice as a matter of law—and no reasonable jury could

                                                                                   15 find otherwise under the correct constructive notice standard. The Court should therefore grant

                                                                                   16 JMOL in Shell’s favor.

                                                                                   17           1.     The Governing Constructive Notice Standard Requires Only Knowledge Of
                                                                                                       Facts Sufficient To Trigger An Inquiry
                                                                                   18

                                                                                   19           An unrecorded easement is enforceable against a purchaser who acquires land with either

                                                                                   20 actual or constructive notice that a third party has been granted permission to use the land. See

                                                                                   21 Zimmerman, 74 Cal. App. 2d at 626-628. This well-established principle has been repeatedly

                                                                                   22 applied repeatedly to recognize the continuing validity of unrecorded easements to operate

                                                                                   23 subsurface pipelines. See Johnson v. Cella, 122 Cal. App. 2d 72 (1953); Rubio Cañon Land &

                                                                                   24 Water Ass'n v. Everett, 154 Cal. 29 (1908); Jones v. Harmon, 175 Cal. App. 2d 869, 879 (1959).

                                                                                   25

                                                                                   26   1
                                                                                       Additionally, as noted in Alon’s post-trial motions, in which Shell joins, Plaintiffs never presented
                                                                                      evidence that they recorded their ownership of the property at any time before Shell relocated its
                                                                                   27 pipeline. Therefore, under Civil Code section 1214, Shell’s easement remained enforceable against
                                                                                      Plaintiffs through the entire relevant period, and there could be no trespass as a matter of law.
                                                                                   28
                                                                                                                                        –4–                                     US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 10 of 16


                                                                                    1         More than one hundred years ago, in Pollard, 162 Cal. 633, the California Supreme Court

                                                                                    2 explained the now well-settled constructive notice standard that governs the bona fide purchaser

                                                                                    3 inquiry. As the Court explained, if a grantor of an easement, for a valuable consideration, conveys

                                                                                    4 the encumbered land to a purchaser who takes it without notice of the easement “and with no

                                                                                    5 knowledge of facts sufficient to put him on inquiry concerning it, he will take the land free from the

                                                                                    6 burden of the easement.” Id. at 634 (emphasis added).

                                                                                    7         However, “[i]f the way [the easement] is at the time in use, and, although not fenced, is

                                                                                    8 marked on the ground either by the effects of the travel over it or by fences or other bounds, so that it

                                                                                    9 is plainly visible and its use obvious to one who examines the premises, the purchaser is put on

                                                                                   10 inquiry with regard to such easement and cannot claim as a purchaser without notice thereof. He
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 cannot escape this by buying without examination. He is bound to take notice of that which a

                                                                                   12 reasonably careful inspection of the land would disclose to him.” Id. at 634-635 (emphasis added).
REED SMITH LLP




                                                                                   13         Johnson, 122 Cal. App. 2d 72, is instructive here. In that case, defendants were charged with

                                                                                   14 constructive notice of the existence of a pipeline running under the land by evidence that signs of an

                                                                                   15 underground water system could be observed on the land’s surface at the time defendants purchased

                                                                                   16 their property, so it was inferable that pipes ran under their plot. Id.at 74-75. The Court of Appeal

                                                                                   17 concluded that the defendants had notice of facts and circumstances sufficient to put them on inquiry

                                                                                   18 as to the pipeline’s existence, and from notice of the pipeline, the existence of the easement was

                                                                                   19 discoverable. Id. The court explained:

                                                                                   20         “Every person who has actual notice of circumstances sufficient to put a prudent man
                                                                                              upon inquiry as to a particular fact, has constructive notice of the fact itself in all
                                                                                   21         cases in which, by prosecuting such inquiry, he might have learned such fact.” (Civ.
                                                                                              Code, § 19.) He is bound to take notice of facts which a reasonable inspection of the
                                                                                   22         land would disclose to him and to make further inquiry when something is visible that
                                                                                              would suggest such a course to a prudent person, possessing ordinary faculties.
                                                                                   23

                                                                                   24 Id. at 74 (citing Pollard, 162 Cal. 633 and other cases.) (emphasis added).

                                                                                   25         Johnson mirrors other cases in which bona fide purchaser claims were rejected because the

                                                                                   26 buyer was aware of or reasonably could have discovered a third party’s use of a right of way in the

                                                                                   27 property. Actual or constructive knowledge of the underlying easement itself is not required because

                                                                                   28
                                                                                                                                        –5–                                    US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 11 of 16


                                                                                    1 that fact is discoverable upon a reasonably diligent inquiry from visible evidence of third-party use

                                                                                    2 of the land. See Rubio Cañon Land & Water Ass'n, 154 Cal. 29 (buyer was not a bona fide

                                                                                    3 purchaser because it had constructive knowledge of subsurface pipeline); Jones v. Harmon, 175 Cal.

                                                                                    4 App. 2d at 879 (buyer charged with constructive notice of easement for underground pipeline where

                                                                                    5 visible structures made inferable the existence of pipeline under land); Taylor v. Ballard, 41 Cal.

                                                                                    6 App. 232, 238 (1919) (buyer acquired title subject to unrecorded easement where easement holder’s

                                                                                    7 use of road along the contractual right of way would have been discoverable upon an inspection of

                                                                                    8 land).

                                                                                    9          Under these principles, as Shell now explains, the record here establishes as a matter of law

                                                                                   10 that Plaintiffs had, at minimum, constructive notice that doomed their bona fide purchaser claim.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          2.     Even Viewed In The Light Most Favorable To Plaintiffs, The Undisputed Facts
                                                                                                      Establish That Plaintiffs Had Constructive Notice As A Matter Of Law
                                                                                   12
REED SMITH LLP




                                                                                   13          The party claiming bona fide purchaser status has the burden to show lack of notice and

                                                                                   14 reasonable diligence. Bell v. Pleasant, 145 Cal. 410 (1904); Amerco, Inc. v. Tullar, 182 Cal. App.

                                                                                   15 2d 336, 338 (1960). Plaintiffs did not meet their burden.

                                                                                   16          First, there was undisputed evidence that at least two pipeline markers within sight of each

                                                                                   17 other marked the route of the Shell pipeline that crossed the property. (Trial Tr. 1481-83, 1485-86,

                                                                                   18 1488-89.) The markers had “Shell Pipeline Company” written on them, included a Shell phone

                                                                                   19 number, and formed a line parallel to the road along the southern boundary of the property. (Trial

                                                                                   20 Tr. 1481-83, 1485-86, 1488-89; Trial Ex. 71.) That, in itself, was sufficient to put a reasonable

                                                                                   21 buyer on inquiry. But in this case, there was even more.

                                                                                   22          Plaintiffs hired environmental engineers, Krazan & Associates, to conduct an Environmental

                                                                                   23 Site Assessment. Krazan’s Bill Cooper conducted site reconnaissance and actually observed the

                                                                                   24 pipeline markers. Mr. Cooper called the Shell phone number that appeared on the pipeline markers

                                                                                   25 to ask, for purposes of his environmental assessment, whether Shell had performed integrity tests on

                                                                                   26 the pipeline and whether there had been any releases. (Trial Tr. 896-99.) Mr. Musser of Shell

                                                                                   27 advised that Shell did perform integrity tests on the pipeline and there had been no releases. (Trial

                                                                                   28
                                                                                                                                        –6–                                    US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 12 of 16


                                                                                    1 Tr. at 899.) Thus, Mr. Cooper’s telephone conversation confirmed that Shell was operating a

                                                                                    2 pipeline where Mr. Cooper had observed the pipeline markers. Mr. Cooper then prepared a written

                                                                                    3 report specifying that pipeline markers “indicating a Shell Pipeline Company high-pressure sub-

                                                                                    4 grade petroleum crude-oil pipeline were observed along the southern boundary of the subject site.”

                                                                                    5 (Trial Ex. 116 at 7.) Mr. Cooper testified that based on the visible markers, he concluded that the

                                                                                    6 pipeline crossed the frontage of the property running east-west. (Trial Tr. 902-03.) In a drawing

                                                                                    7 included in his report, Mr. Cooper drew a line identifying the location of the pipeline. (Trial Tr.

                                                                                    8 902-03; Trial Ex. 116 at 34) He also explicitly discussed the pipeline with C&C. (Trial Tr. 908-10.)

                                                                                    9 Consequently, Mr. Cooper’s testimony and report clearly establish that the pipeline markers were

                                                                                   10 visible, that the markers were related to a Shell pipeline (not some other line), and that he told
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Plaintiffs about the Shell pipeline both orally and in writing prior to Plaintiffs’ purchase of the

                                                                                   12 property.
REED SMITH LLP




                                                                                   13          Finally, Plaintiffs also hired engineer Roger McIntosh to prepare a Due Diligence Report.

                                                                                   14 In his report, Mr. McIntosh photographed the pipeline markers on the southern part of the property.

                                                                                   15 (Trial Ex. 71.) In addition to identifying the pipeline markers that corresponded to Shell’s pipeline,

                                                                                   16 his photograph depicted a Chevron pipeline marker. (Trial Tr. 932-33; Trial Ex. 71.) Accordingly,

                                                                                   17 Plaintiffs were put on further notice of the inaccuracy of Chevron’s statement that there were no

                                                                                   18 pipelines on the property.

                                                                                   19          In light of the evidence presented at trial, there can be no doubt that Plaintiffs were aware,

                                                                                   20 prior to the close of escrow, that Shell was operating a pipeline running east-west that crossed the

                                                                                   21 frontage of the property. Under California law, this knowledge charged Plaintiffs with the

                                                                                   22 responsibility to conduct a reasonable investigation about a possible encumbrance. See Rubio Cañon

                                                                                   23 Land & Water Ass'n, 154 Cal. at 29; Jones, 175 Cal. App. 2d at 879; Taylor, 41 Cal. App. at 238.

                                                                                   24          However, as the evidence establishes, Plaintiffs did not undertake a further inquiry before the

                                                                                   25 close of escrow on the property. Indeed, C&C’s Craig Caver could not identify anything Plaintiffs

                                                                                   26 did prior to closing to investigate the Shell pipeline he actually knew about:

                                                                                   27

                                                                                   28
                                                                                                                                         –7–                                     US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 13 of 16


                                                                                    1          Q: Are you aware of anyone at C&C Properties or your partners doing anything with
                                                                                               the information contained on page 34 of the Krazan report where it shows the
                                                                                    2          subsurface high pressure crude-oil pipeline on the southern frontage?

                                                                                    3          A: Yes.

                                                                                    4          Q: And what did you do?

                                                                                    5          A: When?

                                                                                    6          Q: Prior to closing on the property

                                                                                    7          A: Not prior to closing, I did not do anything.

                                                                                    8          Q: Do you recall any of your partners in the development doing anything with the
                                                                                               pipeline called out in the Krazan report prior to closing?
                                                                                    9
                                                                                               A: I don’t recall?
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (Trial. Tr. 386-86.) Nor did any other witness testify to any action that Plaintiffs took to investigate.

                                                                                   12          Far from conducting the reasonable inquiry that the law requires, Mr. Carver admitted that he
REED SMITH LLP




                                                                                   13 simply assumed that the Shell pipeline Mr. Cooper had identified ran within the recorded easements

                                                                                   14 of which Plaintiffs were aware. However, Plaintiffs never attempted to verify that assumption.

                                                                                   15 (Trial Tr. 375-76.) As Mr. Carver explained, Plaintiffs did not try to confirm whether that particular

                                                                                   16 Shell pipeline matched the recorded easements because the easements had relocation clauses, so

                                                                                   17 Plaintiffs assumed they could have any of the Shell pipelines that were operating on the property

                                                                                   18 moved if Plaintiffs needed:

                                                                                   19          Q: Did you, yourself, match up the pipeline markers with the easements?
                                                                                   20          A: No.
                                                                                   21          Q: Did you ask anybody affiliated with the development of the subject property to
                                                                                               match up the pipeline markers with the easements?
                                                                                   22
                                                                                               A: No. There were relocation clauses in the easements. We assumed that they put
                                                                                   23          them in the right place and if we had to have them moved, we’d have them moved.
                                                                                   24 (Trial Tr. 375-76.)

                                                                                   25          By Mr. Carver’s own admissions, Plaintiffs knew Shell was operating a pipeline in the

                                                                                   26 location that Mr. Cooper had identified in his report. It also was undisputed that Plaintiffs knew

                                                                                   27 Shell had the right to operate at least three pipelines on the land to be purchased under recorded

                                                                                   28
                                                                                                                                         –8–                                    US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 14 of 16


                                                                                    1 easement agreements. Yet, Mr. Carver did nothing to investigate the pipeline that Mr. Cooper had

                                                                                    2 identified beyond what two technical consultants had told him. Instead, he just assumed that the

                                                                                    3 pipeline Mr. Cooper had identified was running through one of the recorded easements that had been

                                                                                    4 disclosed to Plaintiffs. An application of controlling law to these undisputed facts precludes a bona

                                                                                    5 fide purchaser finding as a matter of law.

                                                                                    6          3.      Plaintiffs’ Bona Fide Purchaser Arguments Are Meritless

                                                                                    7          Plaintiffs misdirected the outcome on their bona fide purchaser claim through arguments that

                                                                                    8 cannot be reconciled with the controlling law or the undisputed evidence.

                                                                                    9          First, Plaintiffs argued at trial that they were never aware of the easement agreement itself.

                                                                                   10 This is not a sufficient response under the governing legal standard. As a matter of law, facts
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 sufficient to put the purchaser on inquiry of a potential third-party use of the land is sufficient to

                                                                                   12 establish constructive notice. That is why, in every one of the cases cited above that rejected a bona
REED SMITH LLP




                                                                                   13 fide purchaser claim, the purchaser was not aware of the easement, but was aware of facts from

                                                                                   14 which it could have been discovered that a third party was using the land. See Johnson, 122 Cal.

                                                                                   15 App. 2d at 74 (“He is bound to take notice of facts which a reasonable inspection of the land would

                                                                                   16 disclose to him and to make further inquiry when something is visible that would suggest such a

                                                                                   17 course to a prudent person, possessing ordinary faculties.”) (emphasis added); Taylor, 41 Cal. App.

                                                                                   18 at 238 (“A purchaser may not by failing to acquaint herself with the open and clearly discernible

                                                                                   19 possession and use of the land by another than her prospective vendor avoid making inquiry on the

                                                                                   20 subject, and thereby evade the rule in regard to notice as well as its consequences.”).

                                                                                   21          This case is even clearer than the cited cases because Plaintiffs admitted that they knew Shell

                                                                                   22 was operating a pipeline at the location Mr. Cooper had identified, and simply assumed that pipeline

                                                                                   23 use was permitted under one of the recorded easements. Thus, by Mr. Carver’s own testimony,

                                                                                   24 Plaintiffs assumed prior to their purchase of the land that Shell had permission to operate the

                                                                                   25 particular pipeline that was the subject of the jury’s verdict. And Plaintiffs were correct—Shell in

                                                                                   26 fact had permission to operate that pipeline, but the grant was through an unrecorded easement. The

                                                                                   27 fact that Plaintiffs thought Shell’s operation of that pipeline was occurring through a recorded

                                                                                   28
                                                                                                                                         –9–                                     US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 15 of 16


                                                                                    1 easement, instead of the unrecorded easement, is legally irrelevant because under the case law,

                                                                                    2 Plaintiffs’ actual or constructive knowledge that a permissive use was occurring on the land prior to

                                                                                    3 their purchase precludes their bona fide purchaser claim as a matter of law.

                                                                                    4          Second, Plaintiffs highlighted at trial that Mr. Cooper sent an email to Mike Elmore—

                                                                                    5 identified by Mr. Musser as Shell’s real estate person—but Mr. Elmore never responded. However,

                                                                                    6 by Mr. Cooper’s own admission, Mr. Cooper was conducting an environmental inquiry and was not

                                                                                    7 seeking to assess the easement status of the pipeline he had discovered. Moreover, Plaintiffs’

                                                                                    8 obligation to reasonably investigate potential encumbrances on the purchase of a $3.5 million piece

                                                                                    9 of land crisscrossed by pipelines is not discharged because their environmental consultant sent a

                                                                                   10 single email to Shell while doing a preliminary environmental assessment. Under these
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 circumstances, a “prudent person, possessing ordinary faculties”—particularly one with experience

                                                                                   12 in real estate development like Plaintiffs—would have inquired further rather than just assuming that
REED SMITH LLP




                                                                                   13 Shell’s pipeline ran in a particular easement.

                                                                                   14          The Court should hold that Shell is entitled to JMOL on Plaintiffs’ bona fide purchaser claim.

                                                                                   15 C.       If The Court Does Not Grant JMOL, It Should Grant A New Trial On Liability

                                                                                   16          In the alternative, the Court should grant a new trial because the verdict is against the clear

                                                                                   17 weight of the evidence for the reasons set forth above. While Shell contends JMOL is warranted, if

                                                                                   18 the Court see things differently, it retains the power to grant a new trial under Rule 59(a) on the

                                                                                   19 grounds that the jury’s verdict is “against the clear weight of the evidence.” Union Oil, 331 F.3d at

                                                                                   20 742. Under this standard, the Court “can weigh the evidence and assess the credibility of the

                                                                                   21 witnesses.” Experience Hendrix LLC, 726 F.3d at 842. Shell believes there are two independent

                                                                                   22 reasons why both JMOL or, in the alternative, a new trial is warranted on liability: (1) no trespass

                                                                                   23 could occur prior to the jury’s determination of Plaintiffs’ bona fide purchaser claim; and (2)

                                                                                   24 Plaintiffs had constructive notice prior to purchasing the land that Shell had permission to operate its

                                                                                   25 pipeline on the land.

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                        – 10 –                                   US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
                                                                                        Case 1:14-cv-01889-DAD-JLT Document 257 Filed 07/15/19 Page 16 of 16


                                                                                    1 D.       To The Extent Not Already Presented In This Motion, Shell Incorporates Alon’s
                                                                                               Arguments On Liability
                                                                                    2

                                                                                    3          Alon has filed its own post-trial motion challenging the jury’s verdict against it, which is also

                                                                                    4 predicated upon Plaintiffs’ bona fide purchaser theory. To the extent not otherwise covered by this

                                                                                    5 motion, Shells joins in Alon’s challenges to the jury’s verdict. This includes, specifically, Alon’s

                                                                                    6 argument: (i) Plaintiffs failed to demonstrate their ability to claim bona fide purchaser status because

                                                                                    7 Plaintiffs did not present evidence JEC Panama and Wings Way purchased the property for valuable

                                                                                    8 consideration or that Plaintiffs’ interest was duly recorded; (ii) regarding the inconsistencies in the

                                                                                    9 initial verdict and apparent juror confusion following resubmission.

                                                                                   10                                           IV.     CONCLUSION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          For the forgoing reasons, the Court should enter judgment as a matter of law in Shell’s favor

                                                                                   12 or, in the alternative, grant a new trial on liability.
REED SMITH LLP




                                                                                   13

                                                                                   14 DATED: July 15, 2019                             ALVARADOSMITH
                                                                                   15

                                                                                   16                                                  By: /s/ Kevin A. Day
                                                                                                                                           Kevin A. Day
                                                                                   17                                                      Attorneys for Defendant SHELL PIPELINE
                                                                                                                                           COMPANY
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                          – 11 –                                 US_ACTIVE-147998752.8

                                                                                        DEFENDANT SHELL PIPELINE CO.’S NOTICE OF MOTION AND MOTION FOR JUDGMENT AS A MATTER OF LAW, OR
                                                                                         IN THE ALTERNATIVE, NEW TRIAL ON LIABILITY; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                                                                    THEREOF
